Citation Nr: 0619765	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether clear and unmistakable error (CUE) exists in July and 
September 1975 Regional Office (RO) actions regarding 
severance of service connection for anxiety reaction with 
depressive features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from August 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a Department of Veterans Affairs (VA) 
Regional Office (RO) decision dated in March 2003.  


FINDINGS OF FACT

1.  A September 1975 RO decision, which effectuated a July 
1975 RO proposed action, severed service connection for 
anxiety reaction with depressive features.  

2.  The veteran initiated and perfected an appeal of the 
September 1975 RO decision, and a November 1976 Board 
decision affirmed the RO's action by denying a claim of 
entitlement to restoration of service connection for a 
psychiatric disability.  


CONCLUSION OF LAW

The July 1975 RO proposed action and the September 1975 RO 
decision have been subsumed by the Board's November 1976 
decision and cannot be challenged on the basis of CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.1104 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that there is CUE in a July 1975 RO 
proposed action to sever service connection for anxiety 
reaction with depressive features and he seeks restoration of 
those benefits.  The RO's proposed action was effectuated in 
a September 1975 RO decision.  The veteran initiated and 
perfected an appeal of the September 1975 RO decision.  After 
a review of the evidence of record, a November 1976 Board 
decision affirmed the RO's action and denied a claim of 
entitlement to restoration of service connection for a 
psychiatric disability.  

The July 1975 and September 1975 RO rating decisions were 
subsumed by the November 1976 Board decision.  See 38 C.F.R. 
§ 20.1104 (2005); see also Olson v. Brown, 5 Vet. App. 430, 
432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) 
[prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision].  The July and 
September 1975 RO proposed action and decision cannot be 
challenged on the basis of CUE.  See Duran v. Brown, 7 Vet. 
App. 216, 224 (1994). 

CUE claims which are denied based on the absence of legal 
merit or lack of entitlement under the law should be 
dismissed without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104 (2003); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  This is the situation with the 
instant appeal.  Accordingly, the veteran's appeal is 
dismissed.  Brown v. West, 203 F.3d at 1381 (Fed. Cir. 2000).  

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of current law are 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001). 


ORDER

The claim to revise the July 1975 RO proposed action and 
September 1975 RO decision, on the basis of clear and 
unmistakable error, is dismissed.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


